              Case 1:20-bk-10089-MT                                  Doc 28 Filed 01/28/20 Entered 01/28/20 21:22:58                                                 Desc
                                                                      Main Document    Page 1 of 3




      Debtor   1            Carlos Ricardo Fernandez
                           Ftrs1   Name                [1 ddle   Nanre               Lasl Name                        Check if this is:
      Debtor 2              EvelVn Mansilla Fernandez
      (Spo!se, f flllng)   Firsl   Name                M ddle    Name                Lasl Name
                                                                                                                      E   An amended filing
                                                                                                                      E   A supplement showing postpetition chapter                '13
      United States Bankruptcy Court for the:     Central DiStfiCt Of CalifOfnia                                          expenses as of the following date:
      Case number           1   :20-bk-10089-MT                                                                           IVIV   / DD/   YYYY
      (if known)




 Official Form 106J
 Schedule J: Your Expenses                                                                                                                                                 12t15

 Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
 information. lf more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
 (if known). Answer every question.

                           Describe Your Household
!f[
 1. ls this        a   joint case?

       E No.           Go to line 2.
       EI Y"".         Does Debtor 2 live in a separate household?

                       Elno
                       E Yes. Debtor      2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

       Do you have dependents?                       EI   No
                                                                                                   Dependent's relationship to                  Dependent's     Does dependent live
       Do not list Debtor 1 and                      E    Yes. Fill out this information for       Debtor 1 or Oebtor 2                         age             with you?
       Debtor 2.                                          each dependent........................
       Do not state the dependents'
                                                                                                                                                                Euo
       names.                                                                                                                                                   E Yes
                                                                                                                                                                Eruo
                                                                                                                                                                E    Y"*
                                                                                                                                                                ENo
                                                                                                                                                                E    Y.s
                                                                                                                                                                ENo
                                                                                                                                                                E    v"=
                                                                                                                                                                ENo
                                                                                                                                                                E v.*
 3. Do your expenses include                 .       EI   ruo
       expenses of people other than                 ;rJ :.'
       yourself and your dependents?                     Yes


                       Estimate Your ongoing Monthly Expenses
ff
 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter'13 case to report
 expenses as of a date after the bankruptcy is filed. lf this is a supplemental Scfledu/e J, check the box at the top of the form and fill in the
 applicable date.
 lnclude expenses paid for with non-cash government assistance if you know the value of
 such assistance and have included it on Schedu/e l: Your lncome (Official Form 1061.)                                                               Your expenses

  4. The rental or home ownership expenses for your residence.                           lnclude first modgage payments and
         any rent for the ground or lot.                                                                                                  4.
                                                                                                                                                 s               4,274.00

         lf not included in line 4:
         4a. Real estate taxes                                                                                                                   $               1   ,066.00
         4b. Property, homeowner's, or renter's rnsurance                                                                                 4b.
                                                                                                                                                                     '137,00
                                                                                                                                                 $

         4c Home maintenance, repair, and upkeep expenses                                                                                4c      $                    80.00
         4d. Homeowner's association or condominium dues                                                                                 4d.     $                     0.00

Official Form 106J                                                         Schedule J: Your Expenses                                                                    page   1
           Case 1:20-bk-10089-MT                        Doc 28 Filed 01/28/20 Entered 01/28/20 21:22:58                                                  Desc
                                                         Main Document    Page 2 of 3


  Debtor   1        Carlos Ricardo Fernandez                                                       Case nuntber   r;l*r*   1    :20-bk-l 0089-MT
                       Name        M,ad e Name




                                                                                                                                         Your expenses


  5. Additional mortgage payments for your residence, such as home equity loans                                                      $                        0.00
                                                                                                                           5.


  6    Utilities:
       6a.     Electricity, heat, natural gas                                                                              6a.       s                   214.00
       6b.     Water, sewer, garbage collection                                                                            6b.       s                       30.00
       6c.     Telephone, cell phone, lnternet, satellite, and cable services                                              6c        $                   290.00
       6d.     Other. Specify                                                                                              6d.       $                        0.00
  7.   Food and housekeeping supplies                                                                                      7.        $                   757.00
  g.   Childcare and children's education costs                                                                            8.        $                        0.00
  9.   Clothing, laundry, and dry cleaning                                                                                 9.        $                   159.00
10. Personal care products and services                                                                                    10.       $                       70.00
11. Medical and dental expenses                                                                                            11.       $                       40.00
12. Transportation. lnclude gas, maintenance, bus or train fare.
                                                                                                                                     S                   273.00
       Do not include car payments.                                                                                        12.

13. Entertainment, clubs, recreation, newspapers,             magazines, and books                                         13.       s                        0.00
14. Charitable contributions and religious donations                                                                       14.       $                        0.00
15. lnsurance.
       Do not include insurance deducted from your pay or included in Iines 4 or 20

       15a. Life insurance                                                                                                 15a. $                        558.00
       15b. Health insurance                                                                                               15b. $                        290.00
       15c. Vehicle insurance                                                                                              15c $                         1   18.00
       15d. Other insurance. Specify:                                                                                      15d. $                             0.00

'16    Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify                                                                                                             16        $                   600.00

17     lnstallment or lease payments:
       17a. Car payments for Vehicle        1                                                                              17   a.   $                   394.00
       17b. Car payments for Vehicle 2                                                                                     17b.      $                        0.00
       17c. Other. Specify                                                                                                 17c.      $                        0.00
       17d Other. Specify:                                                                                                 17d       $                        0.00

       Your payments ofalimony, maintenance, and support that you did not report as deducted from
       your pay on line 5, Schedu/e l, Your lncome (Official Form 1061).                                                    18.                               0.00
                                                                                                                                     $

1q     Other payments you make to support others who do not live with you.
       Specify:                                                                                                             19


20. Other real property expenses not included in lines            4 or 5 of this form or on Schedu/e   !: Your lncome
       20a. Mortgages on other property                                                                                    20a.                               0.00
       20b. Real estate taxes                                                                                              20b.      $                        0.00
       20c. Property, homeowner's, or renter'S inSUrance                                                                   2Oc.      $                        0.00
       20d. Maintenance, repair, and upkeep expenses                                                                       20d.      $                        0.00
       20e. Homeowner's association or condominium dues                                                                    2Oe.      $                        0.00


Official Form 106J                                              Schedule J: Your Expenses                                                                     page 2
          Case 1:20-bk-10089-MT                     Doc 28 Filed 01/28/20 Entered 01/28/20 21:22:58                                          Desc
                                                     Main Document    Page 3 of 3


 Debtor   1       Carlos Ricardo Fernandez
                      Name       M ddle   Name    Last Name
                                                                                                  case number   rr.","r 1 :20-bk-10089-MT



21    Other. Speclfy:                                                                                                21.   +$                   0.00

22.   Calculale your monthly expenses.

      22a. Add lines 4 through 21.                                                                                  22a.    $               9,578.00
      22b. Copy line 22 (monthly expenses for Debtor     2),if   any, from Official Form 106J-2                     22b.    $                   0.00
      22c. Add line 22a and 22b. The result is your monthly expenses.                                               22c     e               9,578.00


23. Calculate your monthly net income.

   23a.        Copy line 12 (your combined monthly income) from Scheduie      /.
                                                                                                                                s           7,609.00

   23b.        Copy your monthly expenses from line 22c above.                                                      23b *   $               9,578.00

   23c.        Subtract your monthly expenses from your monthly income.
               The result is yo.]r monthly net income.                                                                          $           -1,969.00




24. Do you expect an increase or decrease in your expenses within the year after you file this form?

     For example, do you expect to finish paying for your car loan within the year or do you expect your
     modgage payment to increase or decrease because of a modiflcation to the terms of your mortgage?

     EI   No
     fl Ves.         Explain here:




Official Form 106J                                               Schedule J: Your Expenses                                                      page 3
